Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 5-9, 11-12 and 16-18 are pending in this application and have been examined in response to application amendment filed on 10/12/2022.
CONTINUING DATA: This application is a 371 of PCT/CN2020/131146 11/24/2020
FOREIGN APPLICATIONS: CHINA 201911168740.5 11/25/2019
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation “a third controllable physical device” (pg.5, l.1).  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 9, 11-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable by Jacobson et al. (Jacobson, US 2017/0315697 A1) in view of Clair et al. (US 2019/0354074 A1).

As to INDEPENDENT claim 5, Jacobson discloses a method for controlling an exhibition hall, applied to a back-end server, comprising: in response to a first controllable virtual device in a virtual exhibition hall model displayed by a control terminal being operated (fig.5, fig.6, [0326]; a virtual building such as a large scale installation for displaying items is referenced), receiving a device control instruction sent by the control terminal, the device control instruction comprising device information of a first controllable physical device that matches the first controllable virtual device, and operation information ([0411]; physical devices are associated with virtual building controls); 
sending the device control instruction to a central control host, so that the central control host controls the first controllable physical device in the exhibition hall to perform a corresponding operation (fig.1, fig.2; instructions are issued from a user device to control and monitor associated physical devices virtually);
wherein a plurality of external actuators are expanded on the central control host to perform control on all controllable physical devices in the exhibition hall… (fig.16; external actuators such as occupancy and daylight sensors have expanded controls for making adjustments); 
receiving a sensing result uploaded by a human sensor disposed in the exhibition hall in real time ( [0440], [0448]; the space is being monitored by an occupancy sensor in real-time); 
in response to the sensing result being changed from absence of person to presence of person, sending a first operating state switching instruction to the central control host, so that the central control host controls a third controllable physical device corresponding to the human sensor to switch from a standby state to an operating state according to the first operating state switching instruction; and in response to the sensing result being changed from presence of person to absence of person, sending a second operating state switching instruction to the central control host, so that the central control host controls the third controllable physical device corresponding to the human sensor to switch from the operating state to the standby state according to the second operating state switching instruction ([0476], [0477]; the space is associated with different events depending on the occupancy level of the space);
wherein the back-end server is configured to control, … and automatically, the third controllable physical device corresponding to the human sensor based on the sensing result uploaded by the human sensor disposed in the exhibition hall in real time ([0483]; the back-end server turns on the light if occupancy sensor senses occupancy).  
Jacobson does not expressly disclose …in real time…
In the same field of endeavor, Clair discloses …in real time… ([0072]; devices associated with a monitored environment is updated in real time based on the real-time demographic information).
It would have been obvious to one of ordinary skill in the art, having the teaching of Jacobson and Clair before him prior to the effective filling date, to modify the 3D building management system visualization taught by Jacobson to include real-time environmental control taught by Clair with the motivation being to provide enhanced atmospheric experience for building occupants (Clair, [0004]).

As to claim 6, the prior art as combined discloses in response to a device state of a second controllable physical device in the exhibition hall being changed, receiving a data update instruction sent by the central control host, the data update instruction comprising device information and a current device state of the second controllable physical device; in response to the data update instruction, updating relevant data of the virtual exhibition hall model stored in a database; and sending a model update instruction to the control terminal, the model update instruction comprising device information and a current device state of a second controllable virtual device that matches the second controllable physical device (Jacobson, [0367]; a change in a device status is updated and reflected on the virtual model).

As to claim 7, the prior art as combined discloses receiving collected data uploaded by a data collector disposed in the exhibition hall; and processing the collected data to generate a processing result (Jacobson, [0467]; device status attributes are recorded, processed and displayed as a summery view over a period of time).

As to claim 9, the prior art as combined discloses after the step of processing the collected data, further comprising: sending the processing result to the control terminal for the control terminal to display the processing result (Jacobson, [0467]; device status attributes are recorded, processed and displayed as a summery view over a period of time).

As to INDEPENDENT claim 11, see rationale addressed in the rejection of claim 5 above.

As to claim 12, see rationale addressed in the rejection of claim 6 above.

As to claim 16, the prior art as combined discloses a back-end server, comprising a processor and a memory having a program stored therein, which, when executed by the processor, implements the steps of the method of claim 5 (Jacobson, fig.1).

As to claim 17, the prior art as combined discloses a central control host, comprising a processor and a memory having a program stored therein, which, when executed by the processor, implements the steps of the method of claim 11 (Jacobson, fig.1).

As to INDEPENDENT claim 18, Jacobson discloses a exhibition hall control system, comprising the control terminal, a back-end server, and a central control host, wherein a plurality of external actuators are expanded on the central control host to perform control on all controllable physical devices in the exhibition hall… (fig.16; external actuators such as occupancy and daylight sensors have expanded controls for making adjustments); 
wherein the back-end server comprises a first processor and a first memory having a first program stored therein (, fig.1, “110”;  [0069], “”Building Management System Server”), which, when executed by the first processor, implements steps of: in response to a first controllable virtual device in a virtual exhibition hall model displayed by a control terminal being operated, receiving a device control instruction sent by the control terminal, the device control instruction comprising device information of a first controllable physical device that matches the first controllable virtual device, and operation information; and sending the device control instruction to the central control host, so that the central control host controls the first controllable physical device in the exhibition hall to perform a corresponding operation (, fig.1, fig.2; [0411]; physical devices are associated with virtual building controls, wherein instructions are issued from a user device to control and monitor associated physical devices virtually); receiving a sensing result uploaded by a human sensor disposed in the exhibition hall in real time ([0440]; status information is provided in real-time); in response to the sensing result being changed from absence of person to presence of person, sending a first operating state switching instruction to the central control host, so that the central control host controls a third controllable physical device corresponding to the human sensor to switch from a standby state to an operating state according to the first operating state switching instruction; and in response to sensing result being changed from presence of person to absence of person, sending a second operating state switching instruction to the central control host, so that the central control host controls the third controllable physical device corresponding to the human sensor to switch from the operating state to the standby state according to the second operating state switching instruction ([0476], [0477]; the space is associated with different events depending on the occupancy level of the space);
wherein the central control host comprises a second processor and a second memory having a second program stored therein (, fig.1, “101a”; [0062], “101a-n User Communication Device” “, which, when executed by the second processor, implements steps of: in response to the first controllable virtual device in the virtual exhibition hall model displayed by the control terminal being operated, receiving through the back-end server the device control instruction sent by the control terminal; and in response to the device control instruction, controlling the first controllable physical device in the exhibition hall to perform the corresponding operation (fig.1, fig.2; [0411]; physical devices are associated with virtual building controls, wherein instructions are issued from a user device to control and monitor associated physical devices virtually); in response to a sensing result uploaded to the back-end server by a human sensor disposed in the exhibition hall being changed from absence of person to presence of person, receiving a first operating state switching instruction sent by the back-end server, and controlling a third controllable physical device corresponding to the human sensor to switch from a standby state to an operating state according to the first operating state switching instruction; or in response to a sensing result uploaded to the back-end server by a human sensor disposed in the exhibition hall being changed from presence of person to absence of person, receiving a second operating state switching instruction sent by the back-end server; and controlling a third controllable physical device corresponding to the human sensor to switch from an operating state to a standby state according to the second operating state switching instruction ([0476], [0477]; the space is associated with different events depending on the occupancy level of the space).
wherein the back-end server is configured to control, … and automatically, the third controllable physical device corresponding to the human sensor based on the sensing result uploaded by the human sensor disposed in the exhibition hall in real time ([0483]; the back-end server turns on the light if occupancy sensor senses occupancy).  
Jacobson does not expressly disclose …in real time…
In the same field of endeavor, Clair discloses …in real time… ([0072]; devices associated with a monitored environment is updated in real time based on the real-time demographic information).
It would have been obvious to one of ordinary skill in the art, having the teaching of Jacobson and Clair before him prior to the effective filling date, to modify the 3D building management system visualization taught by Jacobson to include real-time environmental control taught by Clair with the motivation being to provide enhanced atmospheric experience for building occupants (Clair, [0004]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson-Clair in view of Den Hartog et al. (Den Hartog, US 2019/0104596 A1).

As to claim 8, the prior art as combined does not expressly disclose determining at least one of a real-time number of people in each area in the exhibition hall, an attribute of each person, and a movement trajectory of each person according to the image data.
In the same field of endeavor, Den Hartog discloses determining at least one of a real-time number of people in each area in the exhibition hall, an attribute of each person, and a movement trajectory of each person according to the image data ([0054]; image data is gathered to determine the number of people and where they are looking to predict their movements).
It would have been obvious to one of ordinary skill in the art, having the teaching of Jacobson-Clair and Den Hartog before him prior to the effective filling date, to modify the 3D building management system visualization taught by Jacobson-Clair to include an occupants tracking system taught by Den Hartog with the motivation being to provide crowd management.

Response to Arguments
Applicant’s arguments with respect to claim 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173